EXHIBIT 10.6
 


REVOLVING LOAN NOTE
 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REVOLVING LOAN REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
 

$2,286,127.17    
Boston, Massachusetts
     
May 23, 2012

 
FOR VALUE RECEIVED, the undersigned, Global Telecom & Technology, Inc., a
Delaware corporation (“GTTI”), Global Telecom & Technology Americas, Inc., a
Virginia corporation (“GTTA”), Packetexchange (USA), Inc., a Delaware
corporation (“PEUSA”), Packetexchange, Inc., a Delaware corporation (“PEINC”),
WBS Connect LLC,  a Colorado limited liability company (“WBS”), nLayer
Communications, Inc., an Illinois corporation (“NLAYER”) (GTTI, GTTA, PEUSA,
PEINC, WBS and NLAYER are hereinafter referred to, individually, as a “Borrower”
and collectively, jointly and severally, as the “Borrowers”), each hereby,
jointly and severally, unconditionally promise to pay to SILICON VALLEY BANK
(the “Lender”) or its registered assigns at the Funding Office specified in the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, on the Revolving Termination Date the principal amount of (a)
TWO MILLION TWO HUNDRED EIGHTY-SIX THOUSAND ONE HUNDRED TWENTY-SEVEN DOLLARS AND
SEVENTEEN CENTS ($2,286,127.17), or, if less, (b) the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrowers pursuant to
Section 2.5 of the Credit Agreement.  Each Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in the Credit
Agreement.
 
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Revolving Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof.  Each such indorsement shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of any Borrower in respect of any Revolving Loan.
 
This Note (a) is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of May 23, 2012, among the Borrowers, the Guarantors party
thereto, the Lenders party thereto, and Silicon Valley Bank, as Administrative
Agent, Issuing Lender and Swingline Lender (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.  This Note is secured and guaranteed as provided in the
Loan Documents.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.
 
Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 


 
[SIGNATURE PAGES FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 



 
GLOBAL TELECOM & TECHNOLOGY, INC., as a Borrower


By  /s/ Richard D. Calder,
Jr.                                                                                       
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer


GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., as a Borrower


By  /s/ Richard D. Calder,
Jr.                                                                                       
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer


WBS CONNECT LLC, as a Borrower


By  /s/ Richard D. Calder,
Jr.                                                                                       
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer


PACKETEXCHANGE, INC., as a Borrower


By  /s/ Richard D. Calder,
Jr.                                                                                       
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer


PACKETEXCHANGE (USA), INC., as a Borrower


By  /s/ Richard D. Calder,
Jr.                                                                                       
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer




NLAYER COMMUNICATIONS, INC., as a Borrower


By  /s/ Richard D. Calder,
Jr.                                                                                       
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer


 



Signature Page to SVB Revolving Loan Note
 
 

--------------------------------------------------------------------------------

 

Schedule A
to Revolving Loan Note
 
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
 
 
 
Date
 
 
Amount of ABR Loans
Amount
Converted to
ABR Loans
 
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans
Converted to
Eurodollar Loans
Unpaid Principal Balance of
ABR Loans
 
Notation Made By
                                                                               
                                                                               
                                   




 
 

--------------------------------------------------------------------------------

 

Schedule B
to Revolving Loan Note
 
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
 
 
 
Date
 
Amount of Eurodollar
Loans
Amount Converted to
Eurodollar Loans
Interest Period and
Eurodollar Rate with
Respect Thereto
 
Amount of Principal of
Eurodollar Loans Repaid
Amount of Eurodollar
Loans Converted to
ABR Loans
Unpaid Principal
Balance of Eurodollar
Loans
 
Notation
Made By
                                                                               
                                                                               
                                                               


